DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 3-7-22 has been entered.  Applicant did properly submit all necessary items including the no new matter statement.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 14, the phrase “rigid portion comprises a support platform” is unclear.  It is unclear what structure the support platform.  The rigid portion does not comprise any support platform structure as supported by the specification.  On page 4 lines 5-6, the specification discloses the substantially straight and rigid portion 401 of the impact protecting member 400 may act as a stable base or platform.  There is not an actual platform structure that is comprised by the rigid portion as currently written.  The rigid portion performs an intended use where it acts as a support platform meaning the rigid portion is the support platform.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-14, and 16 are rejected (claim 14 as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Tinius (D720,582) [with evidence reference Nojiri et al. (2015/0366133)].  Please see all of the Figures below for Examiner added reference labels.
With regards to claim 9, Tinius discloses the same invention including a cutting tool (title) having a housing (1) having first (2) and second ends (3), a cutting element (4), a longitudinal extension member coupled to and extending from the housing to the cutting element (5), the first end (2) located closer to the cutting element (4) than the second end (3), a rigid member capable of impact protection (6) having a rigid portion (7) located at the second end (3), the rigid portion extending transverse to the longitudinal extension member (Fig. 1, 7, 5), the rigid portion including first (8) and second longitudinally extending arms (9) fixed to the housing (Fig. 3), the longitudinally extending arms each extend at an acute angle to the longitudinal extension of the cutting tool (10, 11), and the rigid portion (7) being spaced from the housing (1, 3) such that the rigid portion (7) is capable of protecting the second end (3) of the housing (1) from an impact (i) that engages the rigid portion (7) before engaging the second end of the housing (7 is capable of protecting 3 against i).

    PNG
    media_image1.png
    220
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    934
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    746
    media_image4.png
    Greyscale

With regards to claims 10-14, and 16, Tinius discloses each of the arms has a first portion which is aligned parallel with the longitudinal extension (first portion is represented by the top edge 12 of arms 8 and 9 and this edge defines a2 which is parallel with line a1 defined by 5) and a second portion which extends at the acute angle (13, 10, 11), the first rigid portion is substantially straight (7), the rigid portion and the arms form a substantially rectangular impact protecting member (Fig. 3), the impact protecting member is arranged at the second end of the housing (6, 3), the rigid portion has a stable platform for the cutting tool when the tool is arranged with the longitudinal extension member in a vertical orientation (7 is capable of acting as a platform capable of balancing on a surface shaped to accommodate such balancing), the housing is adapted to receive the energy storage means (title, 14) and the rigid portion (7) is capable of protecting the energy storage means (14) from an impact (i) to the second end of the housing (7 is capable of protecting 3 and 14 against i).
[Nojiri et al. provide evidence that extended cutters incorporate an energy storage means (41, Fig. 1) that corresponds with 14 in the marked-up Figure below.]

    PNG
    media_image5.png
    415
    557
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    473
    672
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tinius (D720,582) in view of Tiedemann (D250,450).  Please see Figure below for Examiner added reference labels.
To the degree one could argue Tinius fails to disclose the shape the rigid portion and arms form is substantially rectangular.
Tiedemann teaches it is known in the art of extended cutters (Fig. 1) to incorporate a rigid portion (rp) and arms (a1, a2) defining a substantially rectangular shaped member (R).  

    PNG
    media_image7.png
    250
    323
    media_image7.png
    Greyscale

It would be well within one’s technical skill to have made the rigid portion and arms define any reasonable shape including substantially rectangular.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided with the shape, as taught by Tiedemann, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.


Response to Arguments
Applicant's arguments filed 8-18-22 have been fully considered but they are not persuasive.  With regards to the claim 9 arguments, the rigid portion (7) of Tinius is perfectly capable of protecting the second end (3) of the housing (1) from an impact (i) as claimed.  In light of Applicant’s arguments against protecting capabilities of the rigid portion of Tinius, it is unclear how the rigid portion of the instant application is capable of protecting the second end of the housing against impacts i1 and i2 shown below.  With regards to the claim 10 arguments, the first portion of the arms is interpreted as the top edge labeled 12 which defines extension a2.  As can be seen in last Figure above, a1 defined by 5 and a2 defined by 12 are parallel.  Also, in the 5th figured above (only other Figure showing a1 being defined by 5), a1 is horizontal and parallel to 12 which is also horizontal.

    PNG
    media_image8.png
    383
    790
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724